DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the prover device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al., (US Publication No. 2012/0284518), hereinafter “Walker”, and further in view of Zhao et al., (US Publication No. 2018/0088927), hereinafter “Zhao”.


a prover device [Walker, figures 1, 5], comprising: 
one or more processors [Walker, figures 1, 5]; 
a computer-readable memory [Walker, figures 1, 5]; 
signature logic to: store two cryptographic representations of a trust relationship between the prover device and a verifier device, the two cryptographic representations based on two pairs of asymmetric Walker, paragraph 27, Entity’s A and B each have public/private key pairs]; 
receive an attestation request message from the verifier device, the attestation request message comprising attestation request data for the prover device from the verifier device and a Walker, paragraph 27, Entity’s A and B each have public/private key pairs, paragraph 35, entity A verifies the signature of B’s public key, figure 2, 206, 208, 210]; and 
in response to the attestation request message, to: verify the attestation request data [Walker, paragraph 35, entity A verifies the signature of B’s public key, figure 2, 206, 208, 210]; 
verify the Walker, paragraph 35, entity A verifies the signature of B’s public key, figure 2, 206, 208, 210]; 
generate an attestation reply message using a Walker, paragraph 35, entity A verifies the signature of B’s public key, figure 2, 206, 208, 210, paragraph 37, entity A uses its DAA private key to sign and produces DAA-Sign and sends to entity B]; and 
Walker, paragraph 35, entity A verifies the signature of B’s public key, figure 2, 206, 208, 210, paragraph 37, entity A uses its DAA private key to sign and produces DAA-Sign and sends to entity B].

Walker does not specifically disclose, however Zhao teaches
hash-based multi-time signature [Zhao, paragraph 11, signature scheme].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a well-known signature scheme to provide security for the system.

Regarding claims 2 and 9, Walker-Zhao further discloses
update an authentication path through a multi-time signature tree structure [Zhao, paragraph 17, signature scheme using a multi-time hash-based in a Merkle tree to support signature verification multiple times, paragraph 20 and figure 1].

Regarding claims 15 and 20, Walker-Zhao further discloses
one or more processors [Walker, figures 1, 5]; 
a computer-readable memory [Walker, figures 1, 5]; 
signature logic to: generate a set of attestation request data for the prover device [Walker, paragraph 27, Entity’s A and B each have public/private key pairs, paragraph 35, entity A verifies the signature of B’s public key, figure 2, 206, 208, 210]; 
generate an attestation request message comprising the set of attestation request data and a hash-based multi-time signature [Zhao, paragraph 11, signature scheme] generated by the verifier device [Walker, paragraph 27, Entity’s A and B each have public/private key pairs, paragraph 35, entity A verifies the signature of B’s public key, figure 2, 206, 208, 210]; and 
send the attestation request message to a prover device [Walker, paragraph 27, Entity’s A and B each have public/private key pairs, paragraph 35, entity A verifies the signature of B’s public key, figure 2, 206, 208, 210].

Claims 3-7, 10-14, 16-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Walker-Zhao as applied to claims 1 and 9 above, and further in view of Schulz, (US Publication No. 2015/0264021).

Regarding claims 3 and 10, Walker-Zhao does not specifically disclose, however Schulz teaches
Schulz, paragraph 52]; 
a first identifier associated with the verifier device [Schulz, paragraphs 42-44, 51-53, figure 4]; 
a second identifier associated with the prover device [Schulz, paragraphs 42-44, 51-53, figure 4]; and 
one or more attributes that specify what is to be attested [Schulz, paragraphs 42-44, 51-53, figure 4].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a nonce to enhance security between two devices (verifier and prover) that send messages which may be used for determining whether a software update is available in order to provide security for the systems while sending messages between them.

Regarding claims 4 and 11, Walker-Zhao-Schulz further discloses
verify that the first identifier and the second identifier are not equal [Schulz, paragraphs 42-44, 54-59, figures 4, 7].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to verify the identifier’s of the source and target devices (which is obvious to verify they are not equal) to ensure the security of the system.

Regarding claims 5 and 12, Walker-Zhao-Schulz further discloses
Schulz, paragraphs 42-44 figure 4].

Regarding claims 6 and 13, Walker-Zhao-Schulz further discloses
verify that the one or more attributes specify a valid request for attestation [Schulz, paragraphs 42-44, 51-59, figures 4, 7].

Regarding claims 7 and 14, Walker-Zhao-Schulz further discloses
wherein the attestation reply message comprises: a nonce [Schulz, paragraphs 42-44, 51-59, figures 4, 7]; 
a first identifier associated with the verifier device [Schulz, paragraphs 42-44, 51-59, figures 4, 7]; 
a second identifier associated with the prover device [Schulz, paragraphs 42-44, 51-59, figures 4, 7]; and 
a hash-based multi-time signature [Zhao, paragraph 11, signature scheme].

Regarding claims 16 and 21, Walker-Zhao-Schulz further discloses
wherein the attestation request data for the prover device comprises: 
a nonce [Schulz, paragraphs 42-44, 51-53, figure 4]; 
a first identifier associated with the verifier device [Schulz, paragraphs 42-44, 51-59, figures 4, 7]; 
a second identifier associated with the prover device [Schulz, paragraphs 42-44, 51-59, figures 4, 7]; and 
one or more attributes that specify what is to be attested [Schulz, paragraphs 42-44, 51-59, figures 4, 7].

Regarding claims 17 and 22, Walker-Zhao-Schulz further discloses
a communication interface to receive an attestation reply message from the prover device [Schulz, figure 2].

Regarding claims 18 and 23, Walker-Zhao-Schulz further discloses
wherein the attestation reply message comprises: 
a nonce [Schulz, paragraphs 42-44, 51-59, figures 4, 7]; 
a first identifier associated with the verifier device [Schulz, paragraphs 42-44, 51-59, figures 4, 7]; 
a second identifier associated with the prover device [Schulz, paragraphs 42-44, 51-59, figures 4, 7]; and 
a hash-based multi-time signature [Zhao, paragraph 11, signature scheme].

Regarding claims 19 and 24, Walker-Zhao-Schulz further discloses
verify the nonce [Schulz, paragraphs 42-44, 51-59, figures 4, 7], 
the first identifier [Schulz, paragraphs 42-44, 51-59, figures 4, 7], and 
the second identifier [Schulz, paragraphs 42-44, 51-59, figures 4, 7]; and 
verify the hash-based multi-time signature [Zhao, paragraph 11, signature scheme] using a public key associated with the prover device [Schulz, paragraphs 42-44, 51-59, figures 4, 7].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433